NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-3344

                                 JAIME E. FALLORIA,

                                                             Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


      Jaime E. Falloria, of Camiing, Cabangan, Philippines, pro se.

       Jeffrey D. Klingman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant
Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                      2008-3344


                                 JAIME E. FALLORIA,

                                                              Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                              Respondent.

    Petition for review of the Merit Systems Protection Board in SF0831080177-I-1.


                          __________________________

                          DECIDED: March 5, 2009
                          __________________________


Before MAYER, RADER, and POSNER*, Circuit Judges. ∗

PER CURIAM.

      Jaime Falloria appeals the decision of the Merit Systems Protection Board, which

affirmed the decision of the Office of Personnel Management denying him the ability to

make a deposit into a Civil Service Retirement System (CSRS) account. He argues that

the board erred as a matter of law by mistakenly denying his creditable service and thus




∗
        Honorable Richard A. Posner, United States Court of Appeals for the Seventh
Circuit, sitting by designation.
excluding him from CSRS benefits.            We have jurisdiction pursuant to 28 U.S.C.

§ 1295(a)(9) (2000).

          This court must affirm decisions of the Merit Systems Protection Board unless

the decision is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law; (2) obtained without procedures required by law, rule, or

regulation having been followed; or (3) unsupported by substantial evidence. 5 U.S.C.

§ 7703(c) (2000). Because the decision of the board meets these requirements, we

affirm.

          While nearly all civilian federal employment is creditable service, not all of it is

covered service under the CSRS. According to his Standard Form 50’s (“SF-50”), while

his employment may have been creditable service, at no time that Falloria was

employed by the United States was he an employee in a covered position under the

CSRS.       Rather, he was either an intermittent employee or an excepted indefinite

employee, ineligible for CSRS benefits pursuant to 5 C.F.R. §§ 831.201(a)(1), (2), (6),

(13), and (14) (2009). Further, he was either enrolled in no retirement plan, or listed as

belonging to a plan designated as “other.” As the board found, this indicates that the

employee had not served in a CSRS covered position, but rather served in a position

that was excluded from CSRS coverage. His retirement SF-50 is consistent with this.

In addition to listing “other” as his retirement plan, it shows that he was eligible for a

lump sum payment of 75% of 23 months’ pay, taking into account his more than 23

years of creditable service with U.S. Forces Philippines, the Collective Bargaining

Agreement of January 17, 1990, and the Filipino Employment Personnel Instructions.

The board found that he received this lump sum in lieu of any entitlement to CSRS




2008-3344                                      2
benefits. See 5 U.S.C. § 8331(1)(ii) (2000) (excluding from CSRS employees covered

by another program).     Finally, the board found that there was no record that any

deductions for retirement benefits were withheld from Falloria’s pay during his service.

Because he was neither a current employee nor a former employee retaining annuity

rights in the CSRS, he was not eligible to make a deposit into the CSRS. See 5 C.F.R.

§ 831.112(a) (2009).    Thus, substantial evidence supports the board’s decision to

uphold OPM’s denial of Falloria’s deposit, and nothing suggests that the board’s

decision is not in accordance with law.




2008-3344                                  3